DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ikehara, Patrick on 08/24/2022.
The application has been amended as follows: 
Please amend claim 1 to read as:
1. An electrosurgical instrument comprising: 
a lower handle comprising a support arm and a support spring connected to the support arm; 
an upper jaw connected to and extending from the lower handle, the upper jaw having at least one electrode and a blade channel;
 an upper handle comprising a blade trigger connected to the upper handle and a blade slider translatable longitudinally through the blade channel in the upper jaw and a blade lock hook connected to the blade trigger preventing distal movement of the blade trigger and the blade slider; and 
a lower jaw connected to and extending from the upper handle, the lower and upper handles being movable from a spaced position to a proximate position and the support spring being uncompressed when the upper and lower handles are in the proximate position; 
wherein the support spring is compressed and supplies a predetermined force to the upper and lower jaws through the support arm when RF energy is supplied to the at least one electrode and the blade lock hook is disconnected from the blade trigger permitting distal movement of the blade trigger and the blade slider [[.]]; 
wherein the upper handle further comprises a blade lever arm connected to the blade trigger and the blade slider in which movement of the blade trigger moves the blade lever arm which moves the blade slider;
 a blade spring connected to the blade trigger, the blade spring biasing the blade trigger proximally in which the blade trigger moving proximally moves the blade lock hook to reconnect the blade lock hook to the blade trigger.
Please cancel claim 2 and 3. 
4. The instrument of claim [[3]]1 wherein the blade slider is aligned with a longitudinal axis of the instrument and the blade lever arm is angled relative to the longitudinal axis.
7. The instrument of claim [[2]]1 wherein the blade spring connected to the blade lever arm, the blade spring biasing the blade lever arm proximally in which the blade trigger moving proximally moves the blade lock hook to reconnect the blade lock hook to the blade trigger.
8. The instrument of claim [[3]]1 wherein the blade trigger is rotatable and the blade lever arm and the blade slider are translatable.

Allowable Subject Matter
Claim 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon searching for the inventio, GARRISON (US 2014/0031821) and Reschke (US-20110257680-A1) are the closest art to the claimed invention. 
Garrison discloses forceps includes first and second shaft members and a trigger assembly. The first and second shaft members each have a jaw member disposed at a distal end thereof (abstract). One of the jaw members is configured for reciprocation of a blade therethrough (fig.1-5). The trigger assembly is movable between unactuated and actuated positions to selectively translate the blade between a retracted position and one or more extended positions (fig.1-5). The forceps 100 includes a trigger assembly 180. Trigger assembly 180 includes one or more rotatable triggers 182, one or more biasing members 186 (e.g., springs), one or more linkages 184, and one or more pivot pins 183 (fig.3-4, see also [0023]). However, Garrison does not discloses support spring that is connected to the support arm and  is compressed and supplies a predetermined force to the upper and lower jaws through the support arm when RF energy is supplied to the at least one electrode and the blade lock hook is disconnected from the blade trigger permitting distal movement of the blade trigger and the blade slider and a blade spring connected to the blade trigger, the blade spring biasing the blade trigger proximally in which the blade trigger moving proximally moves the blade lock hook to reconnect the blade lock hook to the blade trigger.

Reschke discloses forceps includes first and second shafts each having a jaw disposed at an end thereof. At least one jaw is moveable from an open to a closed position for grasping tissue therebetween. At least one jaw includes a blade slot defined therein and extending therealong for reciprocation of a blade therethrough (fig.1-3). Reschke discloses a biasing mechanism 61, e.g. a spring 61, coupled to actuator 42, may be used to bias actuator 42 in the distal position such that blade holder 72 is biased in the proximal, or retracted position. Further, a return spring 63, or other biasing mechanism 63, may be coupled to blade holder 72 to similarly bias blade holder 72 in the retracted position and thus, bias actuator 42 in the distal position (fig.4 and see also [0032]). However, Reschke does not discloses support spring that is connected to the support arm and  is compressed and supplies a predetermined force to the upper and lower jaws through the support arm when RF energy is supplied to the at least one electrode and the blade lock hook is disconnected from the blade trigger permitting distal movement of the blade trigger and the blade slider and a blade spring connected to the blade trigger, the blade spring biasing the blade trigger proximally in which the blade trigger moving proximally moves the blade lock hook to reconnect the blade lock hook to the blade trigger.
The examiner failed to find prior art, neither alone, nor in combination, that discloses wherein the upper handle further comprises a blade lever arm connected to the blade trigger and the blade slider in which movement of the blade trigger moves the blade lever arm which moves the blade slider and a blade spring connected to the blade trigger, the blade spring biasing the blade trigger proximally in which the blade trigger moving proximally moves the blade lock hook to reconnect the blade lock hook to the blade trigger while also including each and every limitation set forth in the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Primary Examiner, Art Unit 3794